Title: To Alexander Hamilton from Josias Carvel Hall, 12 March 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace, March 12, 1799
          
          Yours of the 18th Ult. came to hand only Yesterday. It lay sometime in Baltr. owing to its being addressed to me by a wrong Name. I know not who of the appointed of this State intend to accept. It is but very lately I have got my own Consent & that in some Measure Conditionally. I am notwithstanding disposed to use every Exertion in my Power to promote the Views of Government in this Instance. I know not whether the Majors accept. They live, one of them at least, in the opposite Extreme of the State, I have thought it therefore much more convenient & much more expeditious to write to the Board of War for such Information relative to the Business as they may please to favor me with. So soon as I receive a List of Officers who accept their Appointment I shall take the readiest means in my Power to carry into effect your Instructions & Report the Result to you.
          With great Consideration I am Sir Yr most Obdt Hble Sert
          
            Jo. Carvel Hall
          
          
            Havre-de-Grace March 12th. 1799—
          
          Major Genl Hamilton
        